          Case 1:18-cv-01422-PLF Document 75 Filed 03/25/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
GARY J. BYRNE, et al.,              )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )                 Civil Action No. 18-1422 (PLF)
                                    )
CLINTON FOUNDATION, et al.,         )
                                    )
            Defendants.             )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               On June 15, 2018, plaintiff Gary J. Byrne/GJB LLC filed a civil complaint

[Docket No. 1] (“Initial Complaint”) to initiate this lawsuit alleging violations of the Racketeer

Influenced and Corrupt Organizations Act (“RICO”). Four days later, on June 19, 2018, plaintiff

filed a Corrected RICO Complaint [Docket No. 3] (“Corrected Complaint”). Plaintiff filed a

RICO Amended Complaint [Docket No. 51] (“Amended Complaint”) on August 29, 2018,

which adds one defendant and drops others. Defendants have filed eleven motions to dismiss the

three complaints. This Memorandum Opinion and Order disposes of seven of the motions to

dismiss now pending before the Court: the motions filed by those who are no longer defendants

in this case and the motions that are directed against earlier versions of the complaint.

               A number of individuals and organizations who were named as defendants in the

Corrected Complaint [Docket No. 3] are clearly excluded from the Amended Complaint [Docket

No. 51]. The fifteen defendants named in the Corrected Complaint were: the Clinton

Foundation, the Clinton Global Initiative, The Clinton-Giustra Enterprise Partnership, William
           Case 1:18-cv-01422-PLF Document 75 Filed 03/25/19 Page 2 of 6



Jefferson Clinton, Hillary Rodham Clinton, John Podesta, David Brock, George Soros, Jonathan

Wackrow, Jan Gilooly, American Bridge 21st Century (“American Bridge”), Media Matters for

America (“Media Matters”), Correct the Record, Citizens for Responsibility and Ethics in

Washington (“CREW”), and Shareblue. The caption of the Corrected Complaint also includes

“Numerous Unknown Named” defendants. The Amended Complaint names Mr. Byrne and

“The GJB Project, aka GJB LLC” as plaintiffs. The caption of the Amended Complaint adds

Peter Strzok as a defendant and again names as defendants Hillary Rodham Clinton, John

Podesta, David Brock, and an unspecified group of defendants (now referred to as “Numerous

Named Unknown”). The caption of the Amended Complaint does not list William Jefferson

Clinton, Jan Gilooly, Jonathan Wackrow, or George Soros, among others.

               The status of some of the organizations who previously had been identified as

defendants in the Corrected Complaint is unclear. A review of the text of the Amended

Complaint suggests that Mr. Byrne may have intended to include some of these organizations as

defendants in his Amended Complaint, even though he did not identify them in the Caption of

the Amended Complaint. 1 Specifically, American Bridge, CREW, Media Matters, Correct the

Record, and Shareblue appear as defendants in the Corrected Complaint but are not identified as




       1
                Regardless of plaintiffs’ intention, it is established that to make someone a party
defendant in a case, a plaintiff must specify that person or entity in the caption of the case. See
Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the parties . . .”); Culp v.
Williams, 456 Fed. Appx. 718, 720 (10th Cir. 2012); Myles v. United States, 456 F. 3d 551,
551-52 (7th Cir 2005); Crisp v. Caruso, 2015 WL 9489605, *2 (E.D. Mich. 2015). Some courts
have suggested, however – particularly where a plaintiff is proceeding pro se, not through
counsel – that omitting a person or entity intended to be sued from the caption may not be fatal –
so long as the person or entity is clearly identified as a defendant in the body of the complaint
and if the person or entity is properly served with process. See, e.g., Trackwell v. United States,
472 F. 3d 1242, 1243-44 (10th Cir. 2007); Williams v. Bradshaw, 459 F. 3d 846, 848-49 (8th Cir.
2006).


                                                 2
          Case 1:18-cv-01422-PLF Document 75 Filed 03/25/19 Page 3 of 6



such in the caption of the Amended Complaint. The text of the Amended Complaint, however,

identifies American Bridge and CREW as defendants, see Amended Complaint ¶¶ 61, 64;

CREW is also listed as an enterprise member, see id. ¶ 63. Similarly, the text of the Amended

Complaint identifies Media Matters and Correct the Record as defendants or “defendant

entities,” see id. ¶¶ 19, 43, and also as enterprise members, see id. ¶¶ 7, 11, 20. The text of the

Amended Complaint refers to Shareblue as a defendant. See id. ¶ 64.

               By contrast, what is abundantly clear is that certain individuals and entities

previously named as defendants are no longer defendants under even a liberal reading of the

Amended Complaint. William Jefferson Clinton is mentioned frequently throughout the

Amended Complaint. But he is not named as a defendant in the caption or in the body of the

Amended Complaint except in one paragraph which, in context, seems clearly to be

unintentional. See Amended Complaint ¶ 35. Plaintiffs name George Soros as a “Non-

Defendant Enterprise member,” and Jonathan Wackrow and Jan Gilooly are both identified as

“Enterprise member, non-Defendant.” See Amended Complaint ¶¶ 9, 11, 12. The Clinton

Foundation, the Clinton Global Initiative, and the Clinton-Giustra Enterprise Partnership do not

appear in the caption of the Amended Complaint and are identified in its text only as “Enterprise

members,” or without any label that clarifies their status. See ¶ 19.

               In view of the procedural posture of the case, the Court can dispose of seven of

the eleven motions to dismiss now pending before it. As George Soros and Jonathan Wackrow

are no longer defendants in this case, their motions to dismiss [Docket Nos. 46, 47] will be

denied as moot. Similarly, the motion to dismiss filed by the Clinton Foundation, the Clinton

Global Initiative, and the Clinton-Giustra Enterprise Partnership [Docket No. 50] will be denied

as moot because these organizations are no longer defendants. The first motion to dismiss of



                                                  3
           Case 1:18-cv-01422-PLF Document 75 Filed 03/25/19 Page 4 of 6



defendant John Podesta [Docket No. 45], addressed to the Corrected Complaint, can also be

denied as moot because Mr. Podesta has filed a new motion to dismiss [Docket No. 58] that

focuses on the pleading now before the Court, the Amended Complaint. That new motion will

be decided at a later date. The motion to dismiss of William Jefferson Clinton and Hillary

Rodham Clinton [Docket No. 44] also can be denied as moot. William Jefferson Clinton is no

longer a defendant in the case, and Hillary Rodham Clinton has filed a new motion to dismiss

[Docket No. 57] the Amended Complaint. That new motion will be decided at a later date. 2

               The Court will also deny as moot the motion to dismiss the Initial Complaint filed

by David Brock and various other entities [Docket No. 48]; the denial is without prejudice,

however, and the Court requests clarification from Mr. Byrne. The status of the organizational

movants in the first motion to dismiss filed by Mr. Brock [Docket No. 48] is unclear: They were

not identified as defendants in the caption of the Amended Complaint but are sometimes

described as defendants in the text of the Amended Complaint. These entities moved to dismiss

only the Initial Complaint, but that complaint is superseded by the Amended Complaint currently

pending before the Court. Accordingly, the motion to dismiss [Docket No. 48] is moot as to

movants American Bridge, CREW, Correct the Record, and Media Matters. That motion to

dismiss is also moot as to Mr. Brock himself, because Mr. Brock has filed a motion to dismiss

[Docket No. 59] the Amended Complaint that is now before the Court. Accordingly, the Court

denies as moot Docket No. 48. The denial is without prejudice, and Mr. Byrne must clarify

whether American Bridge, CREW, Correct the Record, and Media Matters remain defendants in

this case. If so, these entities may file a motion to dismiss the Amended Complaint or may



       2
                 The Court will consider any arguments made by any of the parties in earlier
filings that are relevant to – or incorporated by reference in – the now-pending motions to
dismiss.
                                                4
          Case 1:18-cv-01422-PLF Document 75 Filed 03/25/19 Page 5 of 6



supplement Mr. Brock’s motion to dismiss the Amended Complaint [Docket No. 59], as

appropriate.

                For similar reasons and with similar instructions, the Court will deny without

prejudice the motion to dismiss of True Blue Media LLC [Docket No. 49]. True Blue Media

LLC does business under the name Shareblue. See Dkt. 24. Shareblue does not appear as a

defendant in the caption of the Amended Complaint but is described as such in its text. True

Blue’s motion to dismiss was directed to the Initial Complaint [Docket No. 1] and neither True

Blue nor Shareblue has submitted a motion to dismiss the now-operative Amended Complaint.

Accordingly, the Court denies as moot Docket No. 49. The denial is without prejudice, and Mr.

Byrne must clarify whether True Blue Media d/b/a Shareblue remains a defendant. If so, True

Blue may file a motion to dismiss the Amended Complaint or may supplement Mr. Brock’s

motion to dismiss the Amended Complaint [Docket No. 59], as appropriate. For the reasons set

forth herein, it is hereby

                ORDERED that the following motions to dismiss are DENIED as moot: Docket

Nos. 44, 45, 46, 47, and 50; it is

                FURTHER ORDERED that the following motions to dismiss are DENIED as

moot without prejudice: Docket Nos. 48 and 49; it is

                FURTHER ORDERED that Mr. Byrne shall advise the Court no later than April

8, 2019, as to whether the following entities continue to be defendants in this case: American

Bridge, Citizens for Responsibility and Ethics in Washington, Correct the Record, Media Matters

for America, and True Blue Media LLC d/b/a Shareblue; and it is

                FURTHER ORDERED that any of the following entities may be permitted to file

or supplement a motion to dismiss, if they remain defendants: American Bridge, Citizens for



                                                 5
          Case 1:18-cv-01422-PLF Document 75 Filed 03/25/19 Page 6 of 6



Responsibility and Ethics in Washington, Correct the Record, Media Matters for America, or

True Blue Media LLC d/b/a Shareblue. If any entity anticipates filing or supplementing a

motion pursuant to this order, it must propose a briefing schedule to the Court within fourteen

days of receiving the aforementioned notice from Mr. Byrne.

               SO ORDERED.


                                                            _______________________
                                                            PAUL L. FRIEDMAN
                                                            United States District Judge

DATE: March 25, 2019




                                                6
